Citation Nr: 0206120	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  94-32 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for residuals of a left 
heel fracture as aggravation of a pre-existing disorder.

2.  Entitlement to an original evaluation in excess of 10 
percent for the residuals of  a cervical strain prior to 
February 25, 1998.

3.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a cervical strain since February 25, 1998.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active military service from March 12, 
1979, to June 23, 1979, and had many years of additional 
service in the Army National Guard, including a period of 
active duty for training in July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia.  

A hearing was held before the undersigned Member of the Board 
sitting in Atlanta, Georgia, in June 1997, who was designated 
by the Chairman of the Board to conduct such a hearing.  A 
transcript of the hearing testimony has been associated with 
the claims file.  In September 1997, the Board remanded the 
issues to the RO for further development.  The requested 
developments have been accomplished and the case is now ready 
for appellate review.

As a procedural matter, the Board notes that the RO initially 
granted entitlement to service connection for a cervical 
spine disability by rating decision dated in June 1994 and 
assigned a 10 percent evaluation.  The veteran's disability 
rating was subsequently increased to 30 percent by a rating 
decision dated in April 2001.   However, the United States 
Court of Veterans Appeals (Veterans Claims Court) has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 30 percent remains in 
appellate status.

Further, after the RO granted entitlement to service 
connection for a cervical spine disability, the veteran 
disagreed with the rating by correspondence dated in July 
1994.  Subsequently, a statement of the case was issued with 
the claim characterized as entitlement to an increased 
rating.  A timely substantive appeal followed.  As such, the 
issue before the Board is taken to include whether there is 
any basis for a "staged" rating at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   As the 
statement of the case indicated that all pertinent evidence 
has been considered, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  A left heel disorder unequivocally existed prior to a 
period of the veteran's active military service.

3.  The medical evidence of record indicates that the 
veteran's pre-existing left heel condition was "likely" 
aggravated by a period of active military service.

4.  Prior to February 25, 1998, the veteran's cervical spine 
disability was manifested by subjective complaints of pain; 
and objective findings of normal range of motion, and a 
normal X-ray.

5.  Since February 25, 1998, the veteran's cervical spine 
disability is manifested by subjective complaints of pain and 
stiffness; and objective findings of limitation of motion.

6.  There is no objective clinical evidence of cervical 
ankylosis or intervertebral disc disease.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, a 
pre-service left heel disorder was aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1111, 1113, 
1153, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of cervical strain prior to February 25, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 
5003, 5010, 5287, 5290, 5293 (2001). 

3.  The criteria for an evaluation in excess of 30 percent 
for the residuals of cervical strain since February 25, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5010, 5287, 5290, 
5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Residuals of a Left 
Heel Fracture as Aggravation of a Pre-Existing Disorder

The veteran asserts that he had a pre-existing left heel 
problem which was exacerbated by his military service.  At a 
hearing before the Board, he maintained that he underwent two 
surgeries on his left heel prior to the time he was 
reactivated in July 1993.  In essence, he contends that as a 
result of his military training, he was forced to have 
additional surgery on his heel.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2001).  A 
pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.306 (2001).  Moreover, "temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
However, the increase need not be so severe as to warrant 
compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).

Based on the medical evidence associated with the claims 
file, the Board finds that the veteran's pre-existing left 
heel disorder underwent a permanent increase during a period 
of active duty.

Specifically, the veteran served on active duty for a period 
of approximately three and one half months in 1979 and 
subsequently joined the Army National Guard.  In 
February 1992, while not on active duty, he suffered a 
comminuted left calcaneal fracture and underwent surgery.  
His private treating physician noted in March 1992 that it 
would take approximately one year for the veteran to be able 
to run or jump on the left foot.  In June 1992, the veteran's 
cast was removed and replaced with a heel cup.  He was 
restricted from full weight bearing, climbing, or walking 
prolonged distances for a period of three months.  Because 
the veteran's condition did not improve, a second surgery was 
accomplished in December 1992.  

In February 1993, his treating physician noted that the 
veteran had no limp or pain; however, he experienced pain at 
the end of the day but was noted to be tolerating his 
National Guard activity except for climbing on the tanks and 
jumping and running.  A treatment note dated in May 1993 
reflected that the veteran had been restricted in physical 
training in the National Guard but continued to experienced 
pain in his heel after sitting for a period of time.

When the veteran returned to active duty, his commanding 
officer requested that a medical evaluation be accomplished 
in order to determine whether the veteran was fit for duty.  
The veteran was also profiled.  In a July 1993 examination, 
he was noted to have a limping gait along with pain and edema 
after surgeries and was placed on limited duty until October 
1993.  The evidence then shows that the veteran underwent a 
subtalar fusion in December 1993.  In February 1994, he filed 
the current claim. 

The Board is particularly persuaded by a February 1998 VA 
examination undertaken for the purpose of addressing whether 
the veteran's left heel disorder underwent a permanent 
increase in severity as a result of a period of active duty 
for training in July 1993.  At the time of the examination, 
the veteran reported that he sustained a left heel injury in 
1992, while not on active duty, necessitating surgery.  He 
related that he reinjured his left heel in July 1993, while 
on active duty and an additional surgery was needed to fuse 
the heel bones.  Current complaints included persistent pain 
and decreased in physical activity.  After a physical 
examination, the examiner concluded that "it is likely that 
the injury which occurred in July of 1993, permanently 
increased the severity [of] the left heel condition." 

Based on the above evidence, it is the opinion of the Board 
that entitlement to service connection for the residuals of a 
left heel fracture on the basis of aggravation during service 
is warranted.  In this case, the VA examiner has specifically 
concluded that the veteran's pre-service left heel disorder 
permanently increased as a result of a subsequent injury 
sustained while on active duty.  Although the Physical 
Evaluation Board concluded that the veteran's foot problems 
to be the natural progression of his pre-existing foot 
disability, the Board notes that degenerative changes and 
tarsal tunnel syndrome were reported in service.  Further, 
the evidence is uncontroverted that the veteran had been, in 
fact, profiled for his left heel disorder during service.  
Therefore, with resolution of reasonable doubt in the 
veteran's favor, service connection is warranted for the 
residuals of a left heel disability. 

II.  Entitlement to Higher Disability Evaluations for the 
Residuals of a Cervical Strain 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  The Board will also consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

Moreover, the VA General Counsel issued a precedential 
opinion (VAOPGCPREC 23-97) holding that a claimant who had 
arthritis and instability of the knee may be rated separately 
under DCs 5010 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Historically, the RO initially granted entitlement to service 
connection for a cervical strain by rating decision dated in 
June 1994 and assigned a 10 percent evaluation.  Thereafter, 
the disability rating was increased to 30 percent by rating 
decision dated in April 2001 and made effective to February 
25, 1998.  The RO rated the veteran's cervical spine 
disability under DC 5290.  The Board will also consider DCs 
5010-5003, 5287, and 5293 for arthritis, cervical ankylosis, 
and intervertebral disc syndrome.  

Traumatic arthritis is rated as degenerative arthritis.  DC 
5010.  Under DC 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DC, a 
rating of 10 percent is warranted for each major joint or 
groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.

Under DC 5287, cervical ankylosis in a favorable position 
warrants a 30 percent evaluation.  A 40 percent evaluation 
may be assigned for cervical ankylosis in an unfavorable 
position.  Slight limitation of motion of the cervical 
segment of the spine warrants a 10 percent evaluation under 
DC 5290.  A 20 percent evaluation requires moderate 
limitation of motion; while a 30 percent evaluation, the 
highest given under this code, requires severe limitation of 
motion. 

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

The veteran filed his original claim for a neck disability in 
July 1993.  In assigning a 10 percent disability rating, the 
RO considered the veteran's service medical records which 
showed an injury to the neck and back in 1991, diagnosed as 
cervical strain.  Because there was no limitation of motion 
shown in service, the RO assigned a 10 percent disability 
rating on the basis of chronic neck pain.  The Board also 
notes that a January 1991 range of motion was described as 
nearly normal and a February 1991 MRI of the cervical spine 
was normal.

In a hearing before the Board, the veteran testified that he 
had no firm diagnosis related to his neck complaints but was 
told that he would have to live with the pain.  He complained 
of pain up the back of his head but not down his upper 
extremities.  He reported difficulty moving his head, 
stiffening, daily pain causing lack of sleep, but was not 
receiving treatment.  

In a February 1998 VA examination report, the veteran 
complained of pain when he rotated his head and was lying in 
bed.  Tylenol relieved the pain.  He denied complaints of 
numbness, tingling, or weakness in either hand.  Physical 
examination revealed tenderness over C5/C6 without paraspinal 
muscle spasm, and limitation of motion due to stiffness 
reported as flexion to 10 degrees, extension to 5 degrees, 
right lateral flexion to 10 degrees, left lateral flexion to 
10 degrees, right rotation to 10 degrees, and left rotation 
to 25 degrees.  A diagnosis of "cervical strain (by history) 
associated with cervical pain and stiffness with a normal 
MRI" was given.  

Turning now to the merits of the veteran's claim, the Board 
finds no basis to assign a rating higher than 10 percent for 
the veteran's cervical spine disability prior to February 25, 
1998.  Specifically, the Board assigns greater probative 
weight to the service medical records (the only records 
available for the period prior to February 1998) showing 
minimal, if any, limitation of motion of the cervical spine.  
As nearly normal range of motion was shown, there is no basis 
for a higher rating under DCs 5287 (cervical ankylosis) or 
5290 (limitation of motion).  In addition, the Board notes 
that an in-service X-ray and 1991 MRI were reported as 
normal.  Therefore, there is no basis for a higher rating for 
intervertebral disc syndrome as no evidence of disc disease 
was identified.  The Board is also persuaded that a higher 
rating is not in order due to the absence of VA or private 
treatment records for neck complaints.  Although he sought 
fairly regular treatment for left foot/heel problems, there 
are essentially no records associated with the claims file 
regarding neck complaints.  Accordingly, the Board finds no 
basis for a higher than 10 percent rating prior to February 
25, 1998.

Furthermore, the Board finds that no more than a 30 percent 
rating for the veteran's cervical spine disability is 
warranted since February 25, 1998.  First, while limitation 
of motion is now shown due to stiffness, there is no evidence 
of cervical ankylosis in an unfavorable position and no basis 
on which to assign a higher rating under DC 5287 (cervical 
ankylosis).  Next, the current 30 percent disability rating 
anticipates severe limitation of motion and no higher rating 
is available under DC 5290 regardless of the level of 
disability.  As such, there is no basis on which to assign a 
higher rating under DC 5290 (limitation of motion).  
Moreover, the Board places significant weight on the recently 
reported normal MRI.  This indicates to the Board that there 
is no evidence of intervertebral disc disease and DC 5293 
(intervertebral disc syndrome) is not for application.  
Therefore, there is no basis for a higher than 30 percent 
rating under any relevant diagnostic code.

The record clearly establishes that the veteran has 
experienced on-going complaints of pain, stiffness, and 
limitation of motion of his cervical spine; however, the 
objective medical evidence does not show any limitation of 
motion prior to February 25, 1998.  Moreover, his current 30 
percent disability anticipates severe limitation of motion 
and no higher rating is warranted under the relevant 
diagnostic code.  Further, as intervertebral disc syndrome is 
not shown, evidenced by a normal MRI, DC 5293 is not for 
application.  

The Board has also considered whether the veteran's 
disability is outside of the regular schedular and should be 
so compensated.  Under 38 C.F.R. § 3.321(b)(1), where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
However, in this case, neither frequent hospitalization nor 
marked interference with employment, beyond that contemplated 
in the regular schedular provisions, due to the veteran's 
service-connected disabilities is demonstrated.  In this 
regard, while the evidence suggests that the veteran is 
somewhat limited in activities, there is no evidence of any 
hospitalizations or the need for frequent treatment.  
Therefore, there is no basis on which to find that 
application of the regular schedular standards is 
impractical.  Accordingly, the Board concludes that an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) is not warranted.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, the Board has considered 
38 C.F.R. §§ 4.1, 4.2, and 4.7 as evidenced by a review and 
consideration of all the VA outpatient treatment records, 
private treatment records, X-ray reports and a VA 
examination.

Further, in reviewing the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 for functional impairment, pain, and joint 
functioning, the Board has taken into consideration the 
objective findings as well as the subjective statements, and 
finds that the veteran's cervical spine disability warrants 
no more than the currently assigned ratings as shown by the 
medical evidence outlined above.  In this case, the Board 
finds that the veteran's complaints of pain and limitation on 
physical activity is contemplated by the assigned disability 
ratings.

The Board has considered the veteran's statements and sworn 
testimony that his cervical spine disability is worse than 
currently evaluated.  His statements and sworn testimony are 
probative of symptomatology; however, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  The medical findings, 
which directly address the criteria under which the service-
connected disability is evaluated, are more probative than 
the subjective evidence of an increased disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

Finally, in considering the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file.  Next, the veteran underwent a recent VA 
examination specifically to address the issues on appeal.  In 
addition, the issues were the subject of a Board remand in 
September 1997.  Next, the veteran requested and received a 
hearing before the Board.  Moreover, the RO provided the 
veteran with notice of the change in the law by 
correspondence dated in April and June 2001.  Therefore, the 
Board finds that the mandates of the VCAA have been 
satisfied.


ORDER

The claim for entitlement to service connection for residuals 
of a left heel fracture on the basis of aggravation is 
granted.

The claim of entitlement to an evaluation in excess of 10 
percent for the residuals of cervical strain prior to 
February 25, 1998, is denied.

The claim of entitlement to an evaluation in excess of 30 
percent for the residuals of cervical strain since February 
25, 1998, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

